DETAILED ACTION

EXAMINER’S AMENDMENT
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Milhollin, Reg. No. 74,637 on 5/11/2022.  
  
Claim:

33. (Cancelled)

Allowable Subject Matter

2.	Claims 15-25 and 27-32 are allowed.
 
3.	The following is an examiner’s reason for allowance:

 	 	Regarding claim 15, the prior art of record Borse (US 2017/0164184 A1) discloses an electronic device comprising: 
 	an integrated circuit (IC) card domain configured to store a first SIM profile and a second SIM profile; and 
 	a communication domain coupled to the IC card domain via a physical interface;  
 	wherein the IC card domain is configured to: 
 	generate a first logical interface on the physical interface;  
 	associate the first SIM profile with the first logical interface by providing a first logical interface identifier;  
 	generate a second logical interface on the physical interface;  
 	associate the second SIM profile with the second logical interface by providing a second logical interface identifier; and
 	wherein the communication domain is configured to: 
 	address the first SIM profile, using the first logical interface identifier, in 
parallel and independent from the second SIM profile; and 
 	address the second SIM profile, using the second logical interface identifier, in parallel and independent from the first SIM profile; 
 	activate a new SIM profile using an administrator logical interface next to the first and second SIM profiles on the IC card domain, the administrator logical interface is independent of the first and second logical interfaces; 
	generate a logical interface for the new SIM profile; and 
 	store the new logical interface identifier, 
 	wherein the IC card domain comprises an UICC, and 
 	wherein two or more SIM profiles are stored on the UICC such that the IC card domain generates two or more respective logical interfaces.
	The prior art of record Ho et al. (US 2017/0230820 A1) discloses installing a new SIM profile.
 	However, neither Borse nor Ho et al. teaches or suggests or made obvious
 	generate a first logical interface on the physical interface;  
 		associate the first SIM profile with the first logical interface by providing a first logical interface identifier that includes a first pair of identifiers, each of the first pair of identifiers corresponding to a respectively different direction of communication;
 	 	generate a second logical interface on the physical interface; and
	 	associate the second SIM profile with the second logical interface by providing a second logical interface identifier that includes a second pair of identifiers, each of the second pair of identifiers corresponding to a respectively different direction of communication.

	Regarding claim 29, the prior art of record Borse (US 2017/0164184 A1) discloses a method of managing an electronic device, 
 	wherein the electronic device comprises an integrated circuit, IC, card domain 
	with a first SIM profile and a second SIM profile, and a communication domain, 
 	wherein the IC card domain and the communication domain are coupled via a physical interface, 
	the method comprising: 
 	generating a first logical interface on the physical interface;  
 	associating the first SIM profile with the first logical interface by providing 
a first logical interface identifier;  
 	generating a second logical interface on the physical interface;  
 	associating the second SIM profile with the second logical interface by providing a second logical interface identifier;  
 	addressing the first SIM profile, using the first logical interface identifier, by the communication domain, in parallel and independent from the second SIM 
profile; and 
 	addressing the second SIM profile, using the second logical interface identifier, by the communication domain, in parallel and independent from the first SIM profile;  
 	activating a new SIM profile using an administrator logical interface next to the first and second SIM profiles on the IC card domain; 
 	generating a logical interface for the new SIM profile and 
	associating a new logical interface identifier with the new SIM profile; and 
 	storing the new logical interface identifier, 
	wherein the first logical interface, the second logical interface, and the administrator logical interface are separate from each other, the administrator logical interface operating independently of the first and second logical interfaces. 
 	The prior art of record Ho et al. (US 2017/0230820 A1) discloses installing a new SIM profile.	
 	However, neither Borse nor Ho et al. teaches or suggests or made obvious
 	generating a first logical interface on the physical interface;  
 		associating the first SIM profile with the first logical interface by providing a first logical interface identifier that includes a first pair of identifiers, each of the first pair of identifiers corresponding to a respectively different direction of communication;
 	 	generating a second logical interface on the physical interface; and
	 	associating the second SIM profile with the second logical interface by providing a second logical interface identifier that includes a second pair of identifiers, each of the second pair of identifiers corresponding to a respectively different direction of communication.
  
4. 	All the dependent claims are also allowed based on their dependency on claims 15 and 29.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER  YI/
Examiner, Art Unit 2643

                                                                                                                                                                                                    /JINSONG HU/Supervisory Patent Examiner, Art Unit 2643